t c summary opinion united_states tax_court mohamed barrie petitioner v commissioner of internal revenue respondent docket no 546-01s filed date mohamed barrie pro_se jeffrey be gold for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined a deficiency in petitioner’s income_tax of dollar_figure for the issues for decision are whether petitioner is entitled to the two claimed dependency_exemption deductions whether petitioner is entitled to claimed head-of-household filing_status and whether petitioner is entitled to a claimed earned_income_credit eic petitioner resided in silver spring maryland at the time he filed his petition some of the facts have been stipulated and are so found background petitioner came to the united_states from africa in during the year in issue petitioner lived in silver spring maryland in a two-bedroom apartment with a roommate mohamed conteh mr conteh petitioner worked as a security guard the wife of petitioner’s cousin hadiatou diallo mrs diallo and her daughter oumou diallo’ oumou purportedly moved into the apartment with petitioner and mr conteh shortly after oumou’s birth on date oumou’s birth certificate indicates the residence of mrs diallo at the time of oumou’s birth as atlanta georgia ' although the name of mrs diallo’s daughter is referred to as umou throughout the record the birth certificate reflects the name as oumou accordingly we refer to mrs diallo’s daughter as oumou petitioner’s sister fatima jalloh mrs jalloh gave birth to a daughter mariam jalloh mariam on date mrs jalloh and mariam also purportedly lived in the apartment with petitioner mr conteh mrs diallo and oumou after mariam’s birth through the remainder of mariam’s birth certificate reflects that she was born in the state of maryland a health insurance patient authorization form dated date issued by a medical center for care provided to mariam indicates that the subscriber of mariam’s health insurance was mrs jalloh the form indicates that mariam’s home address was in lanham maryland this address is the same as mrs jalloh’s home address indicated ina letter signed by her and dated date a receipt for medical treatment for mariam dated date indicates that mariam was covered by health insurance petitioner married fatima barrie mrs barrie in during mrs barrie and petitioner did not live together in the same household although they were not living together petitioner and mrs barrie did not file for separation or divorce on form_1040 u s individual_income_tax_return for petitioner claimed oumou and mariam as dependents foster children petitioner claimed head-of-household filing_status and an eic of dollar_figure respondent determined in a notice_of_deficiency that petitioner was not entitled to the claimed dependency_exemption deduction head-of-household filing_status and the claimed eic petitioner conceded during trial that he was married throughout the entire year at issue and neither separated nor divorced discussion the first issue for our consideration is whether petitioner is entitled to the claimed dependency_exemption deduction for oumou and mariam as foster children a taxpayer is allowed a deduction for a dependent for whom the taxpayer has provided over one-half of her support sec_151 and sec_152 a dependent includes a daughter of a sister of the taxpayer under sec_152 and an individual who for the taxable_year has as her principal_place_of_abode the home of the taxpayer and is a member of the taxpayer’s household under sec_152 if the requirements of sec_152 and sec_1_152-1 income_tax regs are satisfied with respect to a foster_child that child shall be treated as a child of the taxpayer by blood sec_152 b sec_1_152-2 income_tax regs for petitioner bears the burden_of_proof on all issues in this case rule a sec_7491 does not apply to shift the burden_of_proof to respondent because petitioner has neither alleged that sec_7491 is applicable nor established that he complied with the requirements of sec_7491 a a and b to substantiate items maintain required records and fully cooperate with respondent’s reasonable requests - - purposes of sec_152 it is not necessary that the dependent be related to the taxpayer but it is necessary that the taxpayer both maintain and occupy the household sec_1 b income_tax regs the term support includes food shelter clothing medical and dental care education and the like sec_1_152-1 income_tax regs the total amount of support for each claimed dependent furnished by all sources during the year in issue must be established by competent evidence 56_tc_512 sec_1_152-1 income_tax regs the amount of support that the claimed dependent received from the taxpayer is compared to the total amount of support the claimed dependent received from all sources sec_1_152-1 income_tax regs petitioner testified that oumou and mariam not only lived in his apartment from shortly after the time that each was born through the end of but also that he paid for all of their food clothing and medical needs and that he paid a major portion of the rent for the apartment the record however does not support petitioner’s testimony and we need not accept it 87_tc_74 we are not convinced that either oumou’s or mariam’s principal_place_of_abode during was petitioner’s apartment there is no documentary_evidence supporting petitioner’s position -- - that oumou lived with him further previously discussed documents reflect an address for mariam that is different from petitioner’s this address is the same address where mrs jalloh and mariam lived during the year as reflected ina letter from mrs jalloh dated date we find that petitioner’s apartment was not mariam’s principal_place_of_abode during even if petitioner’s home were the principal_place_of_abode for either oumou or mariam there is an absence of evidence in the record indicating that petitioner provided any support for either oumou or mariam rather the documents in the record support the conclusion that someone other than petitioner provided mariam’s support neither the health insurance patient authorization form dated date nor the receipt for a diagnosis dated date indicates that petitioner paid any amount for mariam’s health insurance or care a letter dated date and signed by mrs jalloh provides that petitioner has been a great contributor toward my daughter mariam but this letter is not credible supporting evidence petitioner explained that he had a duty to care for his relatives who fled their home_country because of fighting we are not convinced that petitioner provided over one-half of the support for oumou or mariam accordingly the claimed dependency_exemption deduction is denied the next issue for decision is whether petitioner is - entitled to the claimed head-of-household filing_status to gualify as a head_of_household a taxpayer must satisfy the requirements of sec_2 under sec_2 a taxpayer shall be considered a head of a household if and only if he is not married at the close of the taxable_year is not a surviving_spouse and among other choices maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a dependent of the taxpayer not a child or grandchild of the taxpayer if the taxpayer is entitled to a deduction for the dependent under sec_151 sec_2 a a taxpayer shall be considered as not married if he is legally_separated from his spouse under a decree of divorce or of separate_maintenance or if at any time during the taxable_year his spouse is a nonresident_alien sec_2 b and c an individual maintains a household only if he furnished over half of the costs of maintaining the household during the taxable_year sec_2 sec_1_2-2 d income_tax regs petitioner conceded that he was married during and that he was not legally_separated from mrs barrie under a decree of divorce or of separate_maintenance there are no facts in the record that indicate that mrs barrie was a nonresident_alien as discussed below an individual is also not treated as married if he is so treated under sec_7703 sec_32 - in addition as we concluded above petitioner did not maintain as his home a household which constituted for more than one-half of the principal_place_of_abode of a dependent under sec_151 accordingly we conclude that petitioner is not entitled to the claimed head-of-household filing_status ’ the next issue is whether petitioner is entitled to the claimed eic of dollar_figure under sec_32 in the case of an individual who is married within the meaning of sec_7703 the individual may be entitled to an eic under sec_32 only if a joint_return is filed for the taxable_year under sec_6013 the determination of whether an individual is married is made at the close of the taxable_year sec_7703 an individual legally_separated from his spouse under a decree of divorce or of separate_maintenance shall not be considered as married sec_7703 an individual who is living apart from his spouse but not legally_separated under a decree of divorce or separate_maintenance shall be considered as married sec_1_7703-1 income_tax regs accordingly under sec_7703 a petitioner is considered married alternatively sec_7703 provides that a taxpayer who is married under sec_7703 and who files a separate_return we note that respondent disallowed the head-of-household filing_status in the notice_of_deficiency and treated petitioner as single respondent does not seek to claim an increased deficiency which might result from a change in filing_status to married_filing_separately - maintains as his home a household which constitutes for more than one-half of the taxable_year the principal_place_of_abode of a child under sec_151 with respect to whom the taxpayer is entitled to a deduction under sec_151 furnishes over one- half of the cost of maintaining such household during the taxable_year and whose spouse is not a member of such household during the last months of the taxable_year shall not be considered as married see also sec_1_7703-1 income_tax regs because we have concluded above that petitioner is not entitled to a deduction under sec_151 sec_7703 is not applicable to petitioner and he shall be considered as married during since petitioner was married within the meaning of sec_7703 during and he did not file a joint_return for the taxable_year under sec_6013 he is not entitled to the claimed eic under sec_32 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
